DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 17, 29-30, and 36 were amended. Claims 17-20 and 26-42 are pending.
Claims 17-20 and 26-42 are rejected under 35 USC 101 for being directed to an abstract idea without significantly more. See response to arguments.
Applicant’s amendment overcomes the previous grounds of rejection under 35 USC 103; however, upon further consideration, new grounds of rejection under 35 USC 103 necessitated by amendment are presented herein.

Response to Arguments
	35 USC 101
	Applicant’s arguments filed 12/02/2021 with respect to the rejection under 35 USC 101 have been fully considered, but are not persuasive. 

	Applicant argues on page 11-12 that the claims recite an improvement in the functioning of a computer, namely “identifying a cause and effect relationship between events” and “estimating the time at which other events occur between two or more events”. Examiner respectfully disagree that the claims are eligible for this reason. Identifying cause and effect and estimating a time of occurrence of an event as mental processes, which is an abstract idea. To the extent that the claim recites an improvement in this area, it is an improvement in the realm of an abstract idea. As was made clear in SAP America Inc. v. InvestPic LLC, an improvement of this sort does not make a claim eligible. 

	35 USC 103


Foreign Priority
	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 12/25/2015. It is noted, however, that applicant has not filed a certified copy of the JP2015-255042 application as required by 37 CFR 1.55. As per MPEP 215: 
The certified copy which must be filed is a copy of the original foreign application with a certification by the patent office of the foreign country in which it was filed. Certified copies ordinarily consist of a copy of the specification and drawings of the applications as filed with a certificate of the foreign patent office giving certain information. Certified copies include those retrieved by the Office in accordance with a priority document exchange program. See MPEP § 215.01. A copy of the certified copy filed by applicant, including a copy filed via EFS Web, will not satisfy the requirement in 37 CFR 1.55(g) for a certified copy. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 and 26-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, 2019 PEG for more details of the analysis.
	
	Step 1
According to the first part of the analysis, in the instant case claims 17-20 and 26-28 are directed to a method; claims 29-35 are directed to a system comprising at least a processor; and claims 36-42 are directed to a computer program product comprising at least one tangible computer readable storage medium (which is non-transitory as indicated at [0149] of the specification since a computer readable tangible storage medium is a particular kind of computer readable storage medium, which [0149] indicates is not to be construed as transitory). Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).
	
Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.
	
	Claim 17 recites
	An information processing method performed…, comprising: 
calculating an event occurrence probability for at least two known events from the statistical data (This limitation is a recitation of computing a probability based on statistical data, which is a recitation of a mathematical concept.)
	...generating a Bayesian network structure from the known event information using a K2 algorithm; (A Bayesian network is a collection of nodes which correspond to computations of conditional probabilities. That is, it is a representation of a particular way in which to compute probabilities, which is a recitation of a mathematical concept. Generating a Bayesian network using a mathematical algorithm such as the K2 algorithm is also a recitation of a mathematical concept. Moreover, the K2 algorithm is practical to implement in the human mind as is evidenced by Illustration of the K2 Algorithm for Learning Bayes Net Structures by Prof. Carolina Ruiz, which provides a manually worked example of the K2 algorithm.)
	 … generating unknown event information relating to an unknown event of the target based on a Bayesian network probability propagation, wherein the Bayesian network probability is based on the statistical data and the known event information, wherein the unknown event information comprises a probability of the unknown event occurring and time intervals at which the unknown event occurring for the target, wherein the probability of the unknown event occurring for the target is based on a conditional probability table without time intervals of the generated Bayesian network structure, and wherein an occurrence time at which the unknown event occurring is estimated by the occurrence time being sandwiched between two known events from the at least two known events that has occurred for the target based on the conditional probability table having the time intervals, (This limitation appears to be a recitation of using probability computations to determine a probability of an unknown event occurring in a particular time period based on a configuration of a Bayesian network. Computations of probability (e.g., propagation of probabilities) and Bayesian networks are recitations of mathematical concepts.)
	and wherein the occurrence time is further based on an occurrence probability of the unknown event occurring is greater or equal to the predetermined threshold value; and (This limitation recites performing a comparison between a probability and a threshold, which is both a mental process and a mathematical concept. This comparison is used to determine an occurrence time. Making 
	recommending a product corresponding to the unknown event information based on the occurrence time. ( To the extent that this step is a recitation of determining a product to recommend, the step is a recitation of a mental process. For example, a person could practically determine that life insurance is a relevant product for a person who was recently married as in the example described at [0048] of the specification.)
	Considered individually and as an ordered combination, the steps identified above are a recitation of an abstract idea. 

	Claim 18 recites at least the abstract idea identified above. Claim 18 further recites
	calculating an event occurrence probability based on the statistical data.  (This step is a recitation of performing a calculation, which is a recitation of a mathematical concept.)
	Considered individually and as an ordered combination, the steps identified above are a recitation of an abstract idea. 

	Claim 19 recites at least the abstract idea identified above. Claim 19 further recites
	wherein the calculating includes calculating an occurrence probability of a second event. (This step is a recitation of performing a calculation, which is a recitation of a mathematical concept.)
	Considered individually and as an ordered combination, the steps identified above are a recitation of an abstract idea. 

	Claim 20 recites at least the abstract idea identified above. Claim 20 further recites
	wherein the calculating includes calculating an occurrence probability of a second event, for each time interval of a first event and the second event.  (This step is a recitation of performing a calculation, which is a recitation of a mathematical concept.)
	Considered individually and as an ordered combination, the steps identified above are a recitation of an abstract idea.

	Claim 26 recites at least the abstract idea identified above. Claim 26 further recites
	generating a recommendation based on the unknown event information. (This step is a recitation of generating a recommendation based on the unknown event information, which is a recitation of a mental process. For example, a person could generate a recommendation to sound an alarm based on a determination that a dangerous event has a high (e.g., greater than 10%) chance of occurring.)
	Considered individually and as an ordered combination, the steps identified above are a recitation of an abstract idea. 

	Claim 27 recites at least the abstract idea identified above. Claim 27 further recites
	based on determining that the probability of the unknown event occurred is greater or equal than a predetermined threshold value, estimating that the unknown event has occurred.  (This step is a recitation of determining that an event has occurred based on a probability of that event having occurred, which is a recitation of a mental process. For example, a person could determine that an event has likely occurred based on the probability exceeding a threshold (e.g., 99%).)
	Considered individually and as an ordered combination, the steps identified above are a recitation of an abstract idea. 

	Claim 28 recites at least the abstract idea identified above. Claim 28 further recites
	generating a recommendation based on the unknown event. (This step is a recitation of generating a recommendation based on the unknown event information, which is a recitation of a mental process. For example, a person could generate a recommendation to sound an alarm based on a determination that a dangerous event has occurred.)
	Considered individually and as an ordered combination, the steps identified above are a recitation of an abstract idea. 

	Claims 29-35 are substantially similar to claims 17-20 and 26-28, respectively, and recite the same abstract idea identified therein.

	Claims 36-42 are substantially similar to claims 17-20 and 26-28, respectively, and recite the same abstract idea identified therein.

Step 2A, Prong 2
	Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

	Claim 17 further recites
	by a computer (This is a high level recitation of generic computer equipment or processes for performing the abstract idea, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
	…obtaining (This limitation appears to be a recitation of collecting or retrieving data for performing the abstract idea, which is insignificant extra-solution activity. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).)
	statistical data relating to events; (This limitation restricts the data to a particular type or source, which is an attempt to limit the abstract idea to a particular field of use. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)
	… obtaining (This limitation appears to be a recitation of collecting or retrieving data for performing the abstract idea, which is insignificant extra-solution activity. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).)
	known event information relating to at least two known events that have occurred for a target, wherein the at least two known events have occurred when an occurrence probability of each of the two known events is greater or equal to a predetermined threshold value; (This limitation restricts the data to a particular type or source, which is an attempt to limit the abstract idea to a 
	…recommending a product corresponding to the unknown event information. (To the extent that this step is directed to providing an output of a determination of a product recommendation (a mental process as described above), the step is a mere instruction to apply the judicial exception. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
	Considered individually and as an ordered combination, the additional elements do not integrate the abstract idea into a practical application.

	Claims 18-20 and 26-28 do not recite further additional elements which might integrate the abstract idea into a practical application.

	Claims 29-35 are substantially similar to claims 17-20 and 26-28, respectively, and do not integrate the abstract idea into a practical application for substantially the same reasons. The computer system, processors, and computer-readable memories storing instructions are a high level recitation of generic computer equipment which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).

	Claims 36-42 are substantially similar to claims 17-20 and 26-28, respectively, and do not integrate the abstract idea into a practical application for substantially the same reasons. The computer program product, storage medium, processor, and program instructions are a high level recitation of generic computer equipment which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, 
	
	Claim 17 further recites
	 obtaining (Sending or receiving data is well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), section II, example i of the first list of examples.)
	…obtaining (Sending or receiving data is well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), section II, example i of the first list of examples.)
	
	Claims 18-20 and 26-28 do not recite further additional elements which might amount to significantly more than the abstract idea.

	Claims 29-35 are substantially similar to claims 17-20 and 26-28, respectively, and do not amount to significantly more than the abstract idea into a practical application for substantially the same reasons. 

	Claims 36-42 are substantially similar to claims 17-20 and 26-28, respectively, and do not amount to significantly more than the abstract idea into a practical application for substantially the same reasons.
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 17-20 and 26-42 are rejected under 35 U.S.C. 103 as being unpatentable over DE BRUIN (US 2011/0119212 A1) in view of KIM (US 2017/0236271 A1), further in view of SUCAR (Probabilistic Graphical Models: Principles and Applications, Chapters 7-9), further in view of DONIGER (US 2008/0201325 A1).

	Regarding CLAIM 17, DE BRUIN teaches
	An information processing method performed by a computer, comprising: (Abstract and [0068] describe a method to be performed in a computer.)
	obtaining statistical data relating to events; (Fig. 8 step 182  and [0118] describe various data processing steps including extracting statistics.)  
 ([0071-0072] describes 
	…obtaining known event information relating to at least two known events that have occurred for a target…; (Fig. 8 shows an overview of a use of the system. The target is understood to be the patient. The information obtained at block 180 and described at [0112, 0116] is understood to be event data for the target. For example, [0112,0116] describe the data corresponding to clinical or laboratory assessments. The assessments or tests are understood to be events. Moreover, “event” in the  
	generating unknown event information relating to an unknown event of the target [using Bayesian methods] based on the statistical data and the known event information, wherein the unknown event information comprises a probability of the unknown event occurring (Step 184 and [0120] describe analyzing the data. [0120] indicates that this may be performed using Bayesian methods, which includes Bayesian networks (see, e.g., [0051,0182]). As described at [0110], this information includes an estimation of outcomes/recommendation including the probability dependencies between the outcomes. [0069] further describes providing a list of possible diagnoses to a physician based on probabilities.)
	recommending a product corresponding to the unknown event information [not necessarily based on an occurrence time]. ([0069] describes providing a list of possible diagnoses to a physician based on probabilities. This is understood to correspond to a list of recommended diagnoses. This could include treatment recommendations as described at [0130]. A treatment is a product (e.g., medication, see [0004]).)
	DE BRUIN does not appear to explicitly teach
	calculating an event occurrence probability for at least two known events from the statistical data;
	obtaining known event information relating to at least two known events that have occurred for a target, wherein the at least two known events have occurred when an occurrence probability of each of the two known events is greater or equal to a predetermined threshold value
	generating a Bayesian network structure from the known event information using a K2 algorithm;
	generating unknown event information relating to an unknown event of the target based on a Bayesian network probability propagation, wherein the Bayesian network probability propagation is based on the statistical data and the known event information,	
	wherein the unknown event information comprises a probability of the unknown event occurring and time intervals at which the unknown event occurring for the target,  wherein the probability of the unknown event occurring for the target is based on a conditional probability table without time intervals of the generated Bayesian network structure, and  
	wherein an occurrence time at which the unknown event occurring is estimated by the occurrence time being sandwiched between two known events from the at least two known events that has occurred for the target based on the conditional probability table having the time intervals,  and 
	wherein the occurrence time is further based on an occurrence probability of the unknown event occurring is greater or equal to the predetermined threshold value;
	recommending a product corresponding to the unknown event information based on the occurrence time.
	However, KIM—directed to analogous art—teaches
	calculating an event occurrence probability for at least two known events from the statistical data; (Abstract describes performing classification of medical image data. [0126-0127] indicate that probability values are computed for portions of the images. In the context of DE BRUIN, the image data would correspond to test information and KIM would determine the results of the tests. The result would correspond to an event (e.g., lesion is present). [0098] indicates that this is based on collected statistical characteristic information of the data.) 
	obtaining known event information relating to at least two known events that have occurred for a target, wherein the at least two known events have occurred when an occurrence probability of each of the two known events is greater or equal to a predetermined threshold value ([0127] indicates that the obtained probability (i.e., obtained known event information relating to the event) is compared to a threshold to determine whether or not a particular event has occurred. As indicated at [0127] and Figure 8, this is done for distinct portions of an image, which may correspond to different events (i.e., lesion is present in a first portion of the image and not present in a second portion).)
	…and wherein the occurrence [not necessarily an occurrence time] is further based on an occurrence probability of the unknown event occurring is greater or equal to the predetermined threshold value; and ([0127] indicates that the obtained probability (i.e., obtained known event 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify DE BRUIN to perform an automated interpretation of image data as taught by KIM and described above because this approach may be trained efficiently, may improve learning efficiency and reliability using a smaller amount of location information as described at [0019-0020].
	 The combination of DE BRUIN and KIM does not appear to explicitly teach, 
	generating a Bayesian network structure from the known event information using a K2 algorithm;
	generating unknown event information relating to an unknown event of the target based on a Bayesian network probability propagation, wherein the Bayesian network probability propagation is based on the statistical data and the known event information,	
	wherein the unknown event information comprises a probability of the unknown event occurring and time intervals at which the unknown event occurring for the target,  wherein the probability of the unknown event occurring for the target is based on a conditional probability table without time intervals of the generated Bayesian network structure, and  
	wherein an occurrence time at which the unknown event occurring is estimated by the occurrence time being sandwiched between two known events from the at least two known events that has occurred for the target based on the conditional probability table having the time intervals,  and 
	wherein the occurrence time is further based on an occurrence probability of the unknown event occurring is greater or equal to the predetermined threshold value;
	recommending a product corresponding to the unknown event information based on the occurrence time.
	However, SUCAR—directed to analogous art—teaches
	generating a Bayesian network structure from the known event information using a K2 algorithm; (Sucar, section 9.3., pages 164-169 describes Temporal Event Networks (a type of Bayesian 
	generating unknown event information relating to an unknown event of the target based on a Bayesian network probability propagation, wherein the Bayesian network probability propagation is based on the statistical data and the known event information, (Section 9.3.1.1, pages 166-167, describe performing inference on a Bayesian network. Section 9.3.1.1, first paragraph: “A TNBN allows for reasoning about the probability of occurrence of certain events, for diagnosis (i.e., finding the most probable cause of a temporal event) or prediction (i.e., determining the probable future events that will occur given a certain event). For this, standard probability propagation techniques for standard BNs (see Chap. 7) can be applied.” Section 7.3.1 provides a description of performing belief propagation. The basis equation is equation (7.6) which depends on some subset of observed data E (i.e., known event information) and on the prior distributions (i.e., statistical data). The result is a conditional probability of an event Bi. Each node in a Bayesian network is associated with a probability table as shown in Figure 7.12 on page 115. As indicated by equation )
	wherein the unknown event information comprises a probability of the unknown event occurring and time intervals at which the unknown event occurring for the target,  (Section 9.4.2.2, pages 174-175, provides an overview of a particular application. The Bayesian network used is shown in Figure 9.7 on page 175. As indicated above, some subset of the nodes may be observed and the algorithm described in section 7.3.1 used to determine a conditional probability of one of the remaining nodes. If, say, the nodes SQV and V82A were observed and the node L90M were the target node, then the estimation of conditional probabilities for the target would include time intervals (i.e., [4-109] and [109-358]) for the mutation occurring. This would correspond to estimating a time at which the L90M mutation occurred if it is known that the treatment SQV was applied and the mutation V82A is tested for.)
	wherein the probability of the unknown event occurring for the target is based on a conditional probability table without time intervals of the generated Bayesian network structure, and  (As described above with respect to figure 7.12, each node is associated with a conditional probability table (in the case of root nodes, the conditional probability table is the prior probabilities). In figure 9.7, the target variable L90M depends on unobserved IDV, which has its conditional probability table without time intervals as shown in figure 9.7.)
	wherein an occurrence time at which the unknown event occurring is estimated by the occurrence time being sandwiched between two known events from the at least two known events that has occurred for the target based on the conditional probability table having the time intervals,  and (In the example described above with respect to Figure 9.7, the target node L90M is sandwiched between the nodes SQV and V82A by virtue of the following conditional relations SQV -> L90M -> V82A as may be seen from Figure 9.7.)
	wherein the occurrence time is further based on an occurrence probability of the unknown event occurring is greater or equal to the predetermined threshold value; (In Figure 9.7, the target variable L90M is associated with a time interval and the algorithm described above with respect to section 7.3.1 applied with evidence SQV and V82A would result in a conditional probability for each time interval. In the combination with Kim, the comparison with the predetermined threshold to determine whether an event occurs would be an event associated with a time interval.)
	The rejection is not based on using the particular Bayesian network shown in Figure 9.7. Rather, SUCAR teaches using temporal event networks and algorithms which allow a conditional probability for any node or collection of nodes to be computed given any other collection of evidence nodes. It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of DE BRUIN and KIM to use the K2 algorithm because the K2 algorithm takes advantage of a known causal ordering and provides an efficient and popular method for learning BNs (see SUCAR, page 151, first full paragraph). Moreover, it would have been obvious to use a temporal event network (e.g., the one shown in figure 9.7) because  “[f]or some problems, in which there are few state changes in the temporal range of interest, event networks provide a simpler and more efficient representation” (SUCAR page 164, first paragraph of section 9.3).

	recommending a product corresponding to the unknown event information based on the occurrence time.
	However, DONIGER—directed to analogous art—teaches 
	recommending a product corresponding to the unknown event information based on the occurrence time. (Abstract describes providing medical dosage (i.e., product) levels based on contextual information. Figure 3 provides an example in which glucose levels are determined over a period of time and used to determine a dosage. This is described at [0028], where it is indicated that “the predefined time period may include one or more time periods, the data within which may provide a therapeutically meaningful basis for associated data analysis”. That is, the dosage recommendation is based on event information and the occurrence time period. This is further described at [0029]. Moreover, [0048] describes providing a recommendation based on an amount of time since the prior administration of a dosage (which is an event).) 
	DE BRUIN and DONIGER are analogous art because both are directed to automated determination of health states/interventions. It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of DE BRUIN, KIM and SUCAR to use a time of an event when making a recommendation as taught by DONIGER because the contextual method taught by DONIGER allows for a recommendation (e.g., an insulin dosage level) to be provided with more accuracy and is customized to the physiological profile of the patient.

	Regarding CLAIM 18, the rejection of claim 17 is incorporated herein. Furthermore, DE BRUIN teaches
	calculating an event occurrence probability based on the statistical data. (Step 184 and [0120] describe analyzing the data. [0120] indicates that this may be performed using Bayesian methods, which includes Bayesian networks (see, e.g., [0051,0182]). As described at [0110], this information includes an estimation of outcomes/recommendation including the probability dependencies between the 

	Regarding CLAIM 19, the rejection of claim 18 is incorporated herein. Furthermore, DE BRUIN teaches
	wherein the calculating includes calculating an occurrence probability of a second event.  (The probability calculation mapped above “generating unknown event…” occurs after the information is retrieved as in the first limitation “obtaining known event information…”. Since the obtained information is being interpreted as including information about events, any of these may be interpreted as a first event in which case the diagnosis is interpreted as a second event which occurs after the first event.)

	Regarding CLAIM 20, the rejection of claim 18 is incorporated herein. DE BRUIN does not appear to explicitly teach, but SUCAR teaches
	wherein the calculating includes calculating an occurrence probability of a second event, for each time interval of the first event and the second event. (Figure 9.7 shows a plurality of nodes. If an additional node, M46I say, were selected as a target node in addition to L90M, then applying the probability propagation algorithm described in section 7.3.2.1 (pages 116-120, see especially equation (7.15) and surrounding explanation) would be used to estimate conditional probabilities for each event of these nodes (including the time intervals).)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 17.

	Regarding CLAIM 26, the rejection of claim 17 is incorporated herein. Furthermore, DE BRUIN teaches
generating a recommendation based on the unknown event information. ([0069] describes providing a list of possible diagnoses to a physician based on probabilities. This is understood to correspond to a list of recommended diagnoses. This could include treatment recommendations as described at [0130].)

	Regarding CLAIM 27, the rejection of claim 17 is incorporated herein. DE BRUIN does not appear to explicitly teach 
	based on determining that the probability of the unknown event occurred is greater or equal than a predetermined threshold value, estimating that the unknown event has occurred.  
	However, KIM—directed to analogous art—teaches
	based on determining that the probability of the unknown event occurred is greater or equal than a predetermined threshold value, estimating that the unknown event has occurred.  ([0127] indicates that the obtained probability (i.e., obtained known event information relating to the event) is compared to a threshold to determine whether or not a particular event has occurred.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 17.

	Regarding CLAIM 28, the rejection of claim 17 is incorporated herein. Furthermore, DE BRUIN teaches
	generating a recommendation based on the unknown event. ([0069] describes providing a list of possible diagnoses to a physician based on probabilities. This is understood to correspond to a list of recommended diagnoses. This could include treatment recommendations based on the diagnoses as described at [0130].)

	Regarding claim 29, DE BRUIN teaches
	A computer system for an information processing, the computer system comprising:
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the program instructions, when executed by at least one of the one or more processors, cause the computer system to perform a method comprising: ([0069, 0132] describes a computer implementation comprising a computer or computing device which executed an algorithm, which would be understood by a person of ordinary skill in the art as comprising a processor and memory.)
	To the extent that DE BRUIN does not list the computer components by name, DONIGER also teaches a computer implementation at [0024-0027] comprising a processor and a memory coupled to the processor which may execute instructions stored in memory, providing evidence that the components of a computing device are known in the art.

	CLAIMS 30-35 are substantially similar to claims 18-20 and 26-28, respectively, and are rejected with the same rationale in view of the rejection of claim 29.

	Regarding CLAIM 36, DE BRUIN teaches
	 A computer program product for an information processing, the computer program product comprising: one or more computer-readable tangible storage medium and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor, the program instructions comprising: ([0069, 0132] describes a computer implementation comprising a computer or computing device which executed an algorithm, which would be understood by a person of ordinary skill in the art as comprising a processor and memory.)
	To the extent that DE BRUIN does not list the computer components by name, DONIGER also teaches a computer implementation at [0024-0027] comprising a processor and a memory coupled to the processor which may execute instructions stored in memory, providing evidence that the components of a computing device are known in the art.

	CLAIMS 37-42 are substantially similar to claims 18-20 and 26-28 respectively and are rejected with the same rationale in view of the rejection of claim 36.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 2PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/M.A.V./Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121